DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6, 9 -10 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by KONISHI et al. (US 2018/0204909 A1).

Regarding claim 1, KONISHI discloses,


    PNG
    media_image1.png
    637
    685
    media_image1.png
    Greyscale

	
A semiconductor device (Fig. 1) comprising a semiconductor substrate (10) provided with a transistor portion (portion of 10 as shown in Fig. 1 comprising A1, A2 & D1), wherein the semiconductor substrate includes, in the transistor portion: 
a drift region (12, para [0030]) of a first conductivity type (n- type); 
an accumulation region (carrier stored layer 24, para [0031]) of the first conductivity type (n type) that is provided between the drift region and a top surface of the semiconductor substrate (as 
a collector region (16, para [0046]) of a second conductivity type (P type) that is provided between a bottom surface of the semiconductor substrate and the drift region (as seen); 
and a plurality of gate trench portions (A1, para [0032]) and a plurality of dummy trench portions (D1, para [0032]) that are provided from the top surface of the semiconductor substrate to a position deeper than the accumulation region (as seen) , 
the plurality of gate trench portions and the plurality of dummy trench portions extending in a predetermined extension direction (direction Z) in the top surface of the semiconductor substrate and arranged in an arrangement direction (direction X) orthogonal to the extension direction, 
and the transistor portion includes: 
a first region (region A-B-C-D as marked) that includes a gate trench portion (A1); 
and a second region (region E-F-G-H as marked) in which the number of dummy trench portions (D1) arranged in a unit length in the arrangement direction is greater than in the first region (as seen number of D1 arranged in direction X in second region E-F-G-H is greater than number of D1 in first region A-B-C-D (i.e. two D1 vs zero D1)).

Regarding claim 2, KONISHI discloses the semiconductor device of claim 1 and further disclose, wherein the second region is arranged in a center of the transistor portion in the arrangement direction (as seen second region E-F-G-H is arranged in a center of the transistor portion 10 in direction X).

Regarding claim 3, KONISHI discloses the semiconductor device of claim 1 and further disclose, 
wherein the first region (A-B-C-D) includes a plurality of gate trench portions (A1), each gate trench portion being the gate trench portion, arranged continuously in the arrangement direction, but does not 

Regarding claim 4, KONISHI discloses the semiconductor device of claim 1 and further disclose, wherein the second region includes both the dummy trench portion and the gate trench portion (see Fig 1 above, second region E-F-G-H includes both Dummy trench D1 and gate trench A1).

Regarding claim 5, KONISHI discloses the semiconductor device of claim 1 and further disclose, wherein the first region and the second region are arranged side by side in the arrangement direction (as seen in Fig. 1 above A-B-C-D and E-F-G-H are arranged side by side in direction X).

Regarding claim 6, KONISHI discloses the semiconductor device of claim 1 and further disclose, wherein the first region and the second region are arranged side by side in the extension direction (see Fig. 1).

Regarding claim 9, KONISHI discloses the semiconductor device of claim 1 and further disclose (, wherein the second region is arranged sandwiched by first regions, each first region being the first region, in both …….the arrangement direction (see Fig. 1 below, second region E-F-G-H sandwiched by first regions  A-B-C-D & L-M-N-O in direction X)
But KONISHI fail to explicitly disclose, the second region sandwiched by first regions in the extension direction.
It would have been obvious to one of ordinary skill before the effective filing date of the invention to duplicate the trench structure in the extension direction (direction Z). See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).


    PNG
    media_image2.png
    637
    685
    media_image2.png
    Greyscale


Regarding claim 10, KONISHI discloses the semiconductor device of claim 1 and further disclose, wherein the first region is arranged sandwiched by second regions, each second region being the second region, in ……..the arrangement direction (considering E-F-G-H as the first region and both A-B-C-D & L-M-N-O as the second regions, see re-annotated Fig. 1 below, a second region L-M-N-O has greater no. of D1 than in no of D1 in  a first region E-F-G-H as claimed in claim 1 and in that case first region E-F-G-H is sandwiched by second regions in direction X).
n the extension direction 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to duplicate the trench structure in the extension direction (direction Z). See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

    PNG
    media_image3.png
    637
    685
    media_image3.png
    Greyscale

Allowable Subject Matter

Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to claims 7-8, the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation:


wherein the semiconductor substrate is further provided with a diode portion, a plurality of transistor portions, each transistor portion being the transistor portion, and a plurality of diode portions, each diode portion being the diode portion, are arranged in an alternating manner in the arrangement direction, at least one of the transistor portions is not sandwiched by the diode portions in the arrangement direction, at least one of the transistor portions is sandwiched by the diode portions in the 31Attorney Docket Number: FE-0495PCTUS arrangement direction, and the second region of the transistor portion that is not sandwiched by the diode portions has a greater width in the arrangement direction than the second region of the transistor portion that is sandwiched by the diode portions (Claim 7).  

wherein the semiconductor substrate is further provided with a diode portion, a plurality of transistor portions, each transistor portion being the transistor portion, and a plurality of diode portions, each diode portion being the diode portion, are arranged in an alternating manner in the arrangement direction, and in the transistor portions, regions where a distance from the diode portions in the arrangement direction is greater have a higher ratio of the number of dummy trench portions to the number of gate trench portions (Claim 8).








Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI: 8AM-5PM EST (Arizona Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.R/Examiner, Art Unit 2813 

/SHAHED AHMED/Primary Examiner, Art Unit 2813